United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF THE INTERIOR,
YAKAMA NATION TRIBAL FORESTRY,
Toppenish, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-14
Issued: March 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 2, 2014 appellant filed a timely appeal of the September 9, 2014 decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merit decision of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty.
FACTUAL HISTORY
On July 30, 2013 appellant then a 46-year-old forestry wildland firefighter, filed a CA-1,
notice of traumatic injury, alleging that, on July 29, 2013, he hyperextended his left knee while
1

5 U.S.C. §§ 8101-8193.

extinguishing a fire and walking on deep ash, rocks, and unstable ground. He did not stop work.
In a statement on the CA-1, Arnold Eyle noted that when he met up with appellant he was told
that appellant hyperextended his left knee.
In an August 1, 2014 letter, OWCP advised appellant to submit additional information
including a comprehensive medical report from his treating physician which included a reasoned
explanation as to how the specific work factors or incidents identified by appellant had
contributed to his claimed injury. It requested the employing establishment submit any treatment
notes if appellant was treated by an agency medical facility. No additional evidence was
received.
In a September 9, 2014 decision, OWCP denied the claim on the grounds that appellant
did not submit medical evidence establishing that a medical condition was diagnosed in
connection with the claimed event or work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time and place and in the manner alleged. Second, the employee must submit medical
evidence to establish that the employment incident caused a personal injury.3
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.4

2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

2

ANALYSIS
Appellant alleged that, on July 29, 2013, he hyperextended his left knee while
extinguishing a fire and walking on deep ash, rocks, and unstable ground. The Board finds that
there is no dispute that the incident occurred on July 29, 2013 as alleged.
The Board finds, however, that there is no medical evidence submitted to establish that
appellant sustained a left knee injury causally related to his employment duties. In a letter dated
August 1, 2014, OWCP requested that appellant submit additional evidence in support of his
claim, specifically a comprehensive medical report from his treating physician which included a
reasoned explanation as to how the specific work factors or incidents identified by appellant had
caused his claimed injury. However, no medical evidence was submitted prior to the OWCP
decision of September 9, 2014.
As noted, part of appellant’s burden of proof includes the submission of rationalized
medical opinion evidence, based on a complete factual and medical background, supporting such
a causal relationship between the employment incident and the diagnosed condition. The record
contains no medical evidence. Because appellant has not submitted reasoned medical evidence
explaining how and why his left knee condition was employment related, he has not met his
burden of proof.
Causal relationship is a medical issue, and the medical evidence required to establish
causal relationship is rationalized medical evidence.5 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.6 Appellant failed to submit such evidence, and OWCP
therefore properly denied his claim for compensation.
On appeal appellant disagrees with OWCP’s decision denying his claim for
compensation. He explained the facts surrounding his claim noting that he received medical
treatment at the base camp and a local hospital. As noted above, part of appellant’s burden of
proof includes the submission of rationalized medical opinion evidence, supporting a causal
relationship between the employment incident and the diagnosed condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
5
6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).
See Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed condition was causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2014 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: March 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

